     Case 1:17-cv-01691-DAD-EPG Document 63 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO SIERRA,                                 No. 1:17-cv-01691-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                        ORDER CONCERNING LETTER
14    T. THOMPSON and J. CASTELLANOS,                   (ECF No. 62)
15                       Defendants.
16

17          On April 19, 2021, Plaintiff Francisco Sierra, a state inmate proceeding pro se and in

18   forma pauperis, filed a letter with the Court. (ECF No. 62). The letter is not a motion for

19   extension of time, but it does raise a number of issues that appear to be making it difficult to

20   respond to Defendant’s pending motion for summary judgment (ECF No. 58), such as limited

21   access to the law library.

22          Accordingly, the Court will give Plaintiff an additional 30 days to respond to the motion

23   for summary judgment. If Plaintiff needs an additional extension, he may file a motion for an

24   extension of time. If Plaintiff needs the extension because he lacks law library access, Plaintiff

25   shall indicate what steps he has taken to receive law library or paging access, including by

26   attaching any grievances he has filed and any institutional responses.

27   ///

28   ///
                                                        1
     Case 1:17-cv-01691-DAD-EPG Document 63 Filed 04/22/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff shall respond to Defendants’

 2   motion for summary judgment (ECF No. 58) no later than May 26, 2021.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 22, 2021                         /s/
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
